UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 3, 2012 NEOHYDRO TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 000-53669 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 2200 Yarbrough Avenue, Suite B 305, El Paso, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (805) 857-1074 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers Effective May 3, 2012, Michael R. Kulcheski resigned as director of our company. Mr. Kulcheski’s resignation was not the result of any disagreements with our company regarding our operations, policies, practices or otherwise. Also effective May 3, 2012, we decreased the number of directors on our board of directors to one (1). Our board of directors consists solely of Claudio Lai . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEOHYDRO TECHNOLOGIES CORP. /s/ CLAUDIO LAI Claudio Lai President and Director Date: May 7, 2012
